UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 3-31-2013 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings VP Balanced Fund March 31, 2013 VP Balanced - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 60.7% AEROSPACE AND DEFENSE — 3.0% Boeing Co. (The) General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. Textron, Inc. AUTO COMPONENTS — 0.3% BorgWarner, Inc.(1) BEVERAGES — 0.2% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 0.9% Amgen, Inc. United Therapeutics Corp.(1) CAPITAL MARKETS — 1.1% Federated Investors, Inc. Class B Goldman Sachs Group, Inc. (The) Janus Capital Group, Inc. SEI Investments Co. Waddell & Reed Financial, Inc. CHEMICALS — 3.0% CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. Huntsman Corp. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. COMMERCIAL BANKS — 0.8% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES† Deluxe Corp. COMMUNICATIONS EQUIPMENT — 1.1% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 4.0% Apple, Inc. EMC Corp.(1) Hewlett-Packard Co. Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 0.7% American Express Co. Cash America International, Inc. Portfolio Recovery Associates, Inc.(1) CONTAINERS AND PACKAGING — 0.4% Owens-Illinois, Inc.(1) Packaging Corp. of America DIVERSIFIED CONSUMER SERVICES — 0.2% Coinstar, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 1.1% Bank of America Corp. JPMorgan Chase & Co. Moody's Corp. MSCI, Inc., Class A(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 2.4% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.6% Edison International Portland General Electric Co. ELECTRICAL EQUIPMENT — 0.6% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% TE Connectivity Ltd. FOOD AND STAPLES RETAILING — 1.8% CVS Caremark Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.8% Dean Foods Co.(1) General Mills, Inc. Ingredion, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.8% Abbott Laboratories Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Zimmer Holdings, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.5% Bally Technologies, Inc.(1) Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 1.0% Garmin Ltd. Harman International Industries, Inc. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 0.9% Energizer Holdings, Inc. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.2% Danaher Corp. General Electric Co. INSURANCE — 4.0% Aflac, Inc. Allied World Assurance Co. Holdings AG Allstate Corp. (The) American International Group, Inc.(1) Amtrust Financial Services, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) HCC Insurance Holdings, Inc. MetLife, Inc. Reinsurance Group of America, Inc. Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 0.4% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 0.6% Google, Inc., Class A(1) IT SERVICES — 1.5% Accenture plc, Class A International Business Machines Corp. LEISURE EQUIPMENT AND PRODUCTS — 0.7% Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.2% Life Technologies Corp.(1) MACHINERY — 0.8% Crane Co. Ingersoll-Rand plc Parker-Hannifin Corp. WABCO Holdings, Inc.(1) MEDIA — 1.7% Comcast Corp., Class A DIRECTV(1) Thomson Reuters Corp. Time Warner Cable, Inc. METALS AND MINING — 0.2% Coeur d'Alene Mines Corp.(1) Worthington Industries, Inc. MULTILINE RETAIL — 0.2% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 5.1% Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Suncor Energy, Inc. Tesoro Corp. Valero Energy Corp. Western Refining, Inc. PERSONAL PRODUCTS — 0.3% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 5.3% AbbVie, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.5% Dun & Bradstreet Corp. ROAD AND RAIL — 0.2% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.9% Applied Materials, Inc. Broadcom Corp., Class A Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 3.3% Activision Blizzard, Inc. Adobe Systems, Inc.(1) CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 2.8% American Eagle Outfitters, Inc. Buckle, Inc. (The) Foot Locker, Inc. GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) PetSmart, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Hanesbrands, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 0.4% Ocwen Financial Corp.(1) TOBACCO — 1.0% Altria Group, Inc. Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $59,796,660) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(2) — 12.1% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 1.2% FHLMC, VRN, 1.98%, 4/15/13 FHLMC, VRN, 2.08%, 4/15/13 FHLMC, VRN, 2.58%, 4/15/13 FHLMC, VRN, 2.91%, 4/15/13 FHLMC, VRN, 3.27%, 4/15/13 FHLMC, VRN, 3.28%, 4/15/13 FHLMC, VRN, 3.81%, 4/15/13 FHLMC, VRN, 4.03%, 4/15/13 FHLMC, VRN, 5.43%, 4/15/13 FHLMC, VRN, 5.79%, 4/15/13 FHLMC, VRN, 5.97%, 4/15/13 FHLMC, VRN, 6.14%, 4/15/13 FNMA, VRN, 2.72%, 4/25/13 FNMA, VRN, 3.35%, 4/25/13 FNMA, VRN, 3.35%, 4/25/13 FNMA, VRN, 3.85%, 4/25/13 FNMA, VRN, 3.93%, 4/25/13 FNMA, VRN, 3.96%, 4/25/13 FNMA, VRN, 5.43%, 4/25/13 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 10.9% FHLMC, 7.00%, 11/1/13 FHLMC, 6.50%, 6/1/16 FHLMC, 6.50%, 6/1/16 FHLMC, 4.50%, 1/1/19 FHLMC, 6.50%, 1/1/28 FHLMC, 6.50%, 6/1/29 FHLMC, 8.00%, 7/1/30 FHLMC, 5.50%, 12/1/33 FHLMC, 5.50%, 1/1/38 FHLMC, 6.00%, 8/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 6.50%, 6/1/13 FNMA, 6.00%, 1/1/14 FNMA, 4.50%, 5/1/19 FNMA, 4.50%, 5/1/19 FNMA, 6.50%, 1/1/28 FNMA, 6.50%, 1/1/29 FNMA, 7.50%, 7/1/29 FNMA, 7.50%, 9/1/30 FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 1/1/32 FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.50%, 1/1/34 FNMA, 5.00%, 4/1/35 FNMA, 4.50%, 9/1/35 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 3/1/42 FNMA, 3.50%, 5/1/42 FNMA, 3.50%, 6/1/42 FNMA, 3.50%, 9/1/42 FNMA, 3.00%, 11/1/42 FNMA, 6.50%, 6/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 7.00%, 4/20/26 GNMA, 7.50%, 8/15/26 GNMA, 7.00%, 2/15/28 GNMA, 7.50%, 2/15/28 GNMA, 6.50%, 5/15/28 GNMA, 6.50%, 5/15/28 GNMA, 7.00%, 12/15/28 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 4.50%, 1/15/40 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 12/15/41 GNMA, 3.50%, 7/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $14,423,108) U.S. TREASURY SECURITIES— 11.4% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.25%, 2/15/29 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Bonds, 2.75%, 11/15/42 U.S. Treasury Bonds, 3.125%, 2/15/43 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/17 U.S. Treasury Inflation Indexed Notes, 0.125%, 7/15/22 U.S. Treasury Inflation Indexed Notes, 0.125%, 1/15/23 U.S. Treasury Notes, 3.625%, 5/15/13 U.S. Treasury Notes, 0.50%, 10/15/13 U.S. Treasury Notes, 0.75%, 12/15/13 U.S. Treasury Notes, 1.25%, 2/15/14 U.S. Treasury Notes, 1.25%, 3/15/14 U.S. Treasury Notes, 0.375%, 11/15/15 U.S. Treasury Notes, 1.375%, 11/30/15 U.S. Treasury Notes, 0.375%, 1/15/16 U.S. Treasury Notes, 0.875%, 2/28/17 U.S. Treasury Notes, 2.375%, 7/31/17 U.S. Treasury Notes, 0.75%, 10/31/17 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 0.75%, 12/31/17(3) U.S. Treasury Notes, 0.875%, 1/31/18 U.S. Treasury Notes, 0.75%, 2/28/18 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.375%, 11/30/18 U.S. Treasury Notes, 1.00%, 11/30/19 U.S. Treasury Notes, 2.625%, 8/15/20 U.S. Treasury Notes, 3.125%, 5/15/21 U.S. Treasury Notes, 2.125%, 8/15/21 U.S. Treasury Notes, 2.00%, 2/15/22 U.S. Treasury Notes, 2.00%, 2/15/23 TOTAL U.S. TREASURY SECURITIES (Cost $13,925,534) CORPORATE BONDS — 9.9% AEROSPACE AND DEFENSE — 0.1% L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 2.50%, 12/15/22 United Technologies Corp., 5.70%, 4/15/40 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.1% American Honda Finance Corp., 2.50%, 9/21/15(4) American Honda Finance Corp., 1.50%, 9/11/17(4) Ford Motor Co., 4.75%, 1/15/43 Ford Motor Credit Co. LLC, 5.00%, 5/15/18 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 BEVERAGES — 0.3% Anheuser-Busch InBev Finance, Inc., 4.00%, 1/17/43 Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 Anheuser-Busch InBev Worldwide, Inc., 2.50%, 7/15/22 Brown-Forman Corp., 3.75%, 1/15/43 Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 PepsiCo, Inc., 2.75%, 3/1/23 PepsiCo, Inc., 4.875%, 11/1/40 PepsiCo, Inc., 3.60%, 8/13/42 SABMiller Holdings, Inc., 2.45%, 1/15/17(4) SABMiller Holdings, Inc., 3.75%, 1/15/22(4) BIOTECHNOLOGY — 0.1% Amgen, Inc., 2.125%, 5/15/17 Amgen, Inc., 4.10%, 6/15/21 Amgen, Inc., 3.625%, 5/15/22 Amgen, Inc., 6.40%, 2/1/39 Amgen, Inc., 5.375%, 5/15/43 Celgene Corp., 3.25%, 8/15/22 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.1% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.2% Ashland, Inc., 4.75%, 8/15/22(4) Ashland, Inc., 4.75%, 8/15/22(4) CF Industries, Inc., 6.875%, 5/1/18 Dow Chemical Co. (The), 5.90%, 2/15/15 Dow Chemical Co. (The), 2.50%, 2/15/16 Eastman Chemical Co., 2.40%, 6/1/17 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 EI du Pont de Nemours & Co., 4.15%, 2/15/43 COMMERCIAL BANKS — 0.8% Bank of America N.A., 5.30%, 3/15/17 Bank of Nova Scotia, 2.55%, 1/12/17 BB&T Corp., 5.70%, 4/30/14 BB&T Corp., 3.20%, 3/15/16 Capital One Financial Corp., 2.15%, 3/23/15 Capital One Financial Corp., 1.00%, 11/6/15 Capital One Financial Corp., 4.75%, 7/15/21 Fifth Third Bancorp, 6.25%, 5/1/13 HSBC Bank plc, 3.50%, 6/28/15(4) Intesa Sanpaolo SpA, 3.875%, 1/16/18 KFW, 4.125%, 10/15/14 KFW, 2.00%, 6/1/16 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 U.S. Bancorp., MTN, 3.00%, 3/15/22 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 6/15/16 Wells Fargo & Co., 2.10%, 5/8/17 Wells Fargo & Co., 4.60%, 4/1/21 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.80%, 5/15/18 Republic Services, Inc., 3.55%, 6/1/22 Waste Management, Inc., 6.125%, 11/30/39 COMMUNICATIONS EQUIPMENT† Cisco Systems, Inc., 5.90%, 2/15/39 COMPUTERS AND PERIPHERALS† Hewlett-Packard Co., 2.60%, 9/15/17 CONSTRUCTION MATERIALS† Owens Corning, 4.20%, 12/15/22 CONSUMER FINANCE — 0.3% American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 Equifax, Inc., 3.30%, 12/15/22 PNC Bank N.A., 6.00%, 12/7/17 SLM Corp., 6.25%, 1/25/16 SLM Corp., MTN, 5.00%, 10/1/13 CONTAINERS AND PACKAGING — 0.1% Ball Corp., 7.125%, 9/1/16 Ball Corp., 6.75%, 9/15/20 DIVERSIFIED CONSUMER SERVICES† Catholic Health Initiatives, 1.60%, 11/1/17 Catholic Health Initiatives, 2.95%, 11/1/22 Johns Hopkins University, 4.08%, 7/1/53 DIVERSIFIED FINANCIAL SERVICES — 1.5% Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Bank of America Corp., 5.70%, 1/24/22 Citigroup, Inc., 6.01%, 1/15/15 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 6.125%, 11/21/17 Citigroup, Inc., 4.50%, 1/14/22 Citigroup, Inc., 4.05%, 7/30/22 Deutsche Bank AG (London), 3.875%, 8/18/14 General Electric Capital Corp., 3.75%, 11/14/14 General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., 5.625%, 9/15/17 General Electric Capital Corp., 2.10%, 12/11/19 General Electric Capital Corp., 4.375%, 9/16/20 General Electric Capital Corp., MTN, 2.30%, 4/27/17 Goldman Sachs Group, Inc. (The), 5.95%, 1/18/18 Goldman Sachs Group, Inc. (The), 2.375%, 1/22/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.75%, 10/1/37 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 4.00%, 3/30/22 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.25%, 10/15/20 JPMorgan Chase & Co., 4.625%, 5/10/21 JPMorgan Chase & Co., 3.25%, 9/23/22 Morgan Stanley, 4.75%, 3/22/17 Morgan Stanley, 6.625%, 4/1/18 Morgan Stanley, 5.625%, 9/23/19 Morgan Stanley, 5.75%, 1/25/21 Morgan Stanley, 4.875%, 11/1/22 Morgan Stanley, 3.75%, 2/25/23 Royal Bank of Scotland Group plc, 6.125%, 12/15/22 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.3% AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 AT&T, Inc., 4.30%, 12/15/42(4) British Telecommunications plc, 5.95%, 1/15/18 CenturyLink, Inc., Series Q, 6.15%, 9/15/19 Deutsche Telekom International Finance BV, 2.25%, 3/6/17(4) Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Telefonica Emisiones SAU, 5.88%, 7/15/19 Verizon Communications, Inc., 7.35%, 4/1/39 Windstream Corp., 7.875%, 11/1/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16 Jabil Circuit, Inc., 5.625%, 12/15/20 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16 Ensco plc, 4.70%, 3/15/21 Transocean, Inc., 2.50%, 10/15/17 Transocean, Inc., 6.50%, 11/15/20 Transocean, Inc., 6.375%, 12/15/21 Weatherford International Ltd., 9.625%, 3/1/19 FOOD AND STAPLES RETAILING — 0.3% CVS Caremark Corp., 2.75%, 12/1/22 Kroger Co. (The), 6.40%, 8/15/17 Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 5.875%, 4/5/27 Walgreen Co., 1.80%, 9/15/17 FOOD PRODUCTS — 0.1% General Mills, Inc., 4.15%, 2/15/43 Kellogg Co., 4.45%, 5/30/16 Kraft Foods Group, Inc., 6.125%, 8/23/18 Kraft Foods Group, Inc., 5.00%, 6/4/42 Mead Johnson Nutrition Co., 3.50%, 11/1/14 Mondelez International, Inc., 6.125%, 2/1/18 Mondelez International, Inc., 6.50%, 2/9/40 GAS UTILITIES — 0.4% El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enbridge Energy Partners LP, 6.50%, 4/15/18 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 3.70%, 6/1/15 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 4.45%, 2/15/43 Enterprise Products Operating LLC, VRN, 7.03%, 1/15/18 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Magellan Midstream Partners LP, 6.55%, 7/15/19 Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Sunoco Logistics Partners Operations LP, 3.45%, 1/15/23 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Cos., Inc. (The), 3.70%, 1/15/23 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES† Medtronic, Inc., 2.75%, 4/1/23 HEALTH CARE PROVIDERS AND SERVICES — 0.3% Aetna, Inc., 2.75%, 11/15/22 Express Scripts Holding Co., 2.65%, 2/15/17 Express Scripts, Inc., 7.25%, 6/15/19 NYU Hospitals Center, 4.43%, 7/1/42 UnitedHealth Group, Inc., 4.25%, 3/15/43 Universal Health Services, Inc., 7.125%, 6/30/16 WellPoint, Inc., 3.125%, 5/15/22 WellPoint, Inc., 5.80%, 8/15/40 HOTELS, RESTAURANTS AND LEISURE† Royal Caribbean Cruises Ltd., 5.25%, 11/15/22 Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD DURABLES — 0.1% D.R. Horton, Inc., 3.625%, 2/15/18 Mohawk Industries, Inc., 3.85%, 2/1/23 Toll Brothers Finance Corp., 6.75%, 11/1/19 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22(4) General Electric Co., 5.25%, 12/6/17 General Electric Co., 2.70%, 10/9/22 General Electric Co., 4.125%, 10/9/42 INSURANCE — 0.5% Allstate Corp. (The), 7.45%, 5/16/19 Allstate Corp. (The), 5.20%, 1/15/42 American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18 American International Group, Inc., 6.40%, 12/15/20 American International Group, Inc., 4.875%, 6/1/22 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 Berkshire Hathaway, Inc., 3.00%, 5/15/22 Berkshire Hathaway, Inc., 4.50%, 2/11/43 Genworth Financial, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 Hartford Financial Services Group, Inc., 5.95%, 10/15/36 ING U.S., Inc., 5.50%, 7/15/22(4) International Lease Finance Corp., 5.75%, 5/15/16 Liberty Mutual Group, Inc., 6.50%, 5/1/42(4) Lincoln National Corp., 6.25%, 2/15/20 Markel Corp., 4.90%, 7/1/22 MetLife, Inc., 6.75%, 6/1/16 MetLife, Inc., 4.125%, 8/13/42 Principal Financial Group, Inc., 3.30%, 9/15/22 Prudential Financial, Inc., 5.375%, 6/21/20 Prudential Financial, Inc., 5.625%, 5/12/41 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES† Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 0.8% CBS Corp., 4.85%, 7/1/42 CC Holdings GS V LLC, 3.85%, 4/15/23(4) Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.40%, 5/15/38 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 DISH DBS Corp., 7.125%, 2/1/16 DISH DBS Corp., 6.75%, 6/1/21 Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17 Lamar Media Corp., 9.75%, 4/1/14 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 News America, Inc., 3.00%, 9/15/22 News America, Inc., 6.90%, 8/15/39 Qwest Corp., 7.50%, 10/1/14 SBA Telecommunications, Inc., 8.25%, 8/15/19 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner Cable, Inc., 4.50%, 9/15/42 Time Warner, Inc., 3.40%, 6/15/22 Time Warner, Inc., 7.70%, 5/1/32 Time Warner, Inc., 4.90%, 6/15/42 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Virgin Media Secured Finance plc, 6.50%, 1/15/18 Walt Disney Co. (The), MTN, 2.35%, 12/1/22 METALS AND MINING — 0.3% Alcoa, Inc., 5.40%, 4/15/21 AngloGold Ashanti Holdings plc, 5.375%, 4/15/20 ArcelorMittal, 5.75%, 8/5/20 Barrick North America Finance LLC, 4.40%, 5/30/21 Freeport-McMoRan Copper & Gold, Inc., 3.875%, 3/15/23(4) Newmont Mining Corp., 6.25%, 10/1/39 Rio Tinto Finance USA Ltd., 3.50%, 11/2/20 Southern Copper Corp., 5.25%, 11/8/42 Teck Resources Ltd., 5.375%, 10/1/15 Vale Overseas Ltd., 5.625%, 9/15/19 Vale Overseas Ltd., 4.625%, 9/15/20 Xstrata Canada Financial Corp., 4.95%, 11/15/21(4) MULTI-UTILITIES — 0.5% CenterPoint Energy Houston Electric LLC, 3.55%, 8/1/42 Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17 CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 Consolidated Edison Co. of New York, Inc., 3.95%, 3/1/43 Constellation Energy Group, Inc., 5.15%, 12/1/20 Consumers Energy Co., 2.85%, 5/15/22 Dominion Resources, Inc., 2.75%, 9/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 3.95%, 9/15/14 Duke Energy Corp., 1.625%, 8/15/17 Duke Energy Corp., 3.55%, 9/15/21 Edison International, 3.75%, 9/15/17 Exelon Generation Co. LLC, 5.20%, 10/1/19 Florida Power Corp., 6.35%, 9/15/37 Florida Power Corp., 3.85%, 11/15/42 Georgia Power Co., 4.30%, 3/15/42 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.25%, 2/15/43 Northern States Power Co., 3.40%, 8/15/42 Pacific Gas & Electric Co., 5.80%, 3/1/37 Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 6.50%, 6/1/16 Southern California Edison Co., 5.625%, 2/1/36 Southern Power Co., 5.15%, 9/15/41 MULTILINE RETAIL† Target Corp., 4.00%, 7/1/42 OFFICE ELECTRONICS† Xerox Corp., 5.65%, 5/15/13 OIL, GAS AND CONSUMABLE FUELS — 0.7% Anadarko Petroleum Corp., 6.45%, 9/15/36 Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 Cenovus Energy, Inc., 4.50%, 9/15/14 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Holding Co., 6.95%, 4/15/29 Denbury Resources, Inc., 4.625%, 7/15/23 Devon Energy Corp., 1.875%, 5/15/17 EOG Resources, Inc., 5.625%, 6/1/19 Hess Corp., 6.00%, 1/15/40 Marathon Petroleum Corp., 3.50%, 3/1/16 Newfield Exploration Co., 6.875%, 2/1/20 Noble Energy, Inc., 4.15%, 12/15/21 Occidental Petroleum Corp., 2.70%, 2/15/23 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20 Petroleos Mexicanos, 3.50%, 1/30/23(4) Phillips 66, 4.30%, 4/1/22 Pioneer Natural Resources Co., 3.95%, 7/15/22 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Statoil ASA, 2.45%, 1/17/23 Talisman Energy, Inc., 7.75%, 6/1/19 PAPER AND FOREST PRODUCTS — 0.1% Domtar Corp., 4.40%, 4/1/22 Georgia-Pacific LLC, 5.40%, 11/1/20(4) International Paper Co., 6.00%, 11/15/41 PERSONAL PRODUCTS† Avon Products, Inc., 4.60%, 3/15/20 PHARMACEUTICALS — 0.2% AbbVie, Inc., 1.75%, 11/6/17(4) AbbVie, Inc., 4.40%, 11/6/42(4) Actavis, Inc., 4.625%, 10/1/42 Bristol-Myers Squibb Co., 3.25%, 8/1/42 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 2.40%, 9/15/22 Mylan, Inc., 3.125%, 1/15/23(4) Roche Holdings, Inc., 7.00%, 3/1/39(4) Sanofi, 4.00%, 3/29/21 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.4% American Tower Corp., 4.50%, 1/15/18 American Tower Corp., 4.70%, 3/15/22 BRE Properties, Inc., 3.375%, 1/15/23 Developers Diversified Realty Corp., 4.75%, 4/15/18 Essex Portfolio LP, 3.625%, 8/15/22(4) HCP, Inc., 3.75%, 2/1/16 Health Care REIT, Inc., 2.25%, 3/15/18 Health Care REIT, Inc., 3.75%, 3/15/23 Kilroy Realty LP, 3.80%, 1/15/23 Simon Property Group LP, 5.10%, 6/15/15 Simon Property Group LP, 5.75%, 12/1/15 UDR, Inc., 4.25%, 6/1/18 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 Ventas Realty LP/Ventas Capital Corp., 3.25%, 8/15/22 WEA Finance LLC, 4.625%, 5/10/21(4) REAL ESTATE MANAGEMENT AND DEVELOPMENT† ProLogis LP, 6.625%, 12/1/19 ROAD AND RAIL — 0.2% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 Burlington Northern Santa Fe LLC, 4.45%, 3/15/43 CSX Corp., 4.25%, 6/1/21 Norfolk Southern Corp., 3.25%, 12/1/21 Penske Truck Leasing Co. LP / PTL Finance Corp., 2.875%, 7/17/18(4) Union Pacific Corp., 4.75%, 9/15/41 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT† Intel Corp., 1.35%, 12/15/17 SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17 Oracle Corp., 2.50%, 10/15/22 SPECIALTY RETAIL — 0.1% Home Depot, Inc. (The), 5.95%, 4/1/41 Staples, Inc., 4.375%, 1/12/23 United Rentals (North America), Inc., 5.75%, 7/15/18 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21 Hanesbrands, Inc., 6.375%, 12/15/20 Ltd. Brands, Inc., 6.90%, 7/15/17 PVH Corp., 4.50%, 12/15/22 TOBACCO — 0.1% Altria Group, Inc., 9.25%, 8/6/19 Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Alltel Corp., 7.875%, 7/1/32 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Vodafone Group plc, 5.625%, 2/27/17 TOTAL CORPORATE BONDS (Cost $11,567,277) COMMERCIAL MORTGAGE-BACKED SECURITIES(2) — 1.7% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 4/1/13 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 4/1/13 Bank of America Merrill Lynch Commercial Mortgage Securities Trust, Series 2012-PARK, Class A SEQ, 2.96%, 12/10/30(4) BB-UBS Trust, Series 2012-SHOW, Class A, 3.43%, 11/5/36(4) Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.22%, 4/1/13 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 4/1/13 GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 4/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 4/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 4/1/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 4/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34(4) LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.51%, 4/11/13 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 4/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 4/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 4/11/13 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2013-C7, Class A4, 2.92%, 2/15/46 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,167,118) COLLATERALIZED MORTGAGE OBLIGATIONS(2) — 1.5% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.3% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.31%, 4/1/13 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.81%, 4/1/13 First Horizon Mortgage Pass-Through Trust, Series 2005-AR3, Class 4A1, VRN, 5.36%, 4/1/13 GSR Mortgage Loan Trust, Series 2005-AR6, Class 2A1, VRN, 2.66%, 4/1/13 JPMorgan Mortgage Trust, Series 2005-A4, Class 2A1, VRN, 3.05%, 4/1/13 JPMorgan Mortgage Trust, Series 2006-A3, Class 7A1, VRN, 2.92%, 4/1/13 JPMorgan Mortgage Trust, Series 2013-1, Class 2A2, VRN, 2.50%, 4/1/13(4) MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.63%, 4/1/13 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.87%, 4/1/13 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-K, Class 2A6, VRN, 4.73%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR2, Class 3A1, VRN, 2.66%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.33%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.75%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.68%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-16, Class 1A1, 6.00%, 12/28/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.04%, 4/1/13 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.2% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,803,452) SOVEREIGN GOVERNMENTS AND AGENCIES — 0.7% BRAZIL — 0.2% Brazilian Government International Bond, 5.875%, 1/15/19 Brazilian Government International Bond, 5.625%, 1/7/41 CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22 Province of Ontario Canada, 5.45%, 4/27/16 Province of Ontario Canada, 1.60%, 9/21/16 COLOMBIA† Colombia Government International Bond, 4.375%, 7/12/21 ITALY† Italy Government International Bond, 6.875%, 9/27/23 MEXICO — 0.3% Mexico Government International Bond, 5.625%, 1/15/17 Mexico Government International Bond, 5.95%, 3/19/19 Mexico Government International Bond, 5.125%, 1/15/20 Mexico Government International Bond, 6.05%, 1/11/40 Mexico Government International Bond, MTN, 4.75%, 3/8/44 PERU† Peruvian Government International Bond, 6.55%, 3/14/37 Peruvian Government International Bond, 5.625%, 11/18/50 POLAND† Poland Government International Bond, 5.125%, 4/21/21 SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank (The), 3.25%, 3/9/16 Korea Development Bank (The), 4.00%, 9/9/16 URUGUAY† Uruguay Government International Bond, 4.125%, 11/20/45 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $728,772) MUNICIPAL SECURITIES — 0.5% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47 American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 Port Authority of New York & New Jersey Rev., 4.46%, 10/1/62 Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 TOTAL MUNICIPAL SECURITIES (Cost $527,057) U.S. GOVERNMENT AGENCY SECURITIES— 0.2% FHLMC, 2.375%, 1/13/22 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $288,819) TEMPORARY CASH INVESTMENTS — 1.5% SSgA U.S. Government Money Market Fund U.S. Treasury Bill, 0.08%, 4/18/13(5) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,906,045) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $107,133,842) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) 6 U.S. Treasury 30-Year Bonds June 2013 Notes to Schedule of Investments FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation MTN - Medium Term Note SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Final maturity date indicated, unless otherwise noted. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $60,117. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $1,000,357, which represented 0.8% of total net assets. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — U.S. Government Agency Mortgage-Backed Securities — — U.S. Treasury Securities — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Sovereign Governments and Agencies — — Municipal Securities — — U.S. Government Agency Securities — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts — — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Capital Appreciation Fund March 31, 2013 VP Capital Appreciation - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.2% AEROSPACE AND DEFENSE — 1.7% TransDigm Group, Inc. Triumph Group, Inc. AUTO COMPONENTS — 1.0% BorgWarner, Inc.(1) AUTOMOBILES — 1.6% Harley-Davidson, Inc. BEVERAGES — 0.6% Brown-Forman Corp., Class B BIOTECHNOLOGY — 4.1% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) Medivation, Inc.(1) Onyx Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 1.6% Fortune Brands Home & Security, Inc.(1) Lennox International, Inc. CAPITAL MARKETS — 2.3% KKR & Co. LP Lazard Ltd. Class A Raymond James Financial, Inc. CHEMICALS — 5.2% Airgas, Inc. American Vanguard Corp. Cytec Industries, Inc. Eastman Chemical Co. FMC Corp. Sherwin-Williams Co. (The) Westlake Chemical Corp. COMMERCIAL BANKS — 1.4% East West Bancorp., Inc. SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 1.5% Cintas Corp. Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.9% Palo Alto Networks, Inc.(1) Research In Motion Ltd.(1) COMPUTERS AND PERIPHERALS — 1.5% NetApp, Inc.(1) CONSTRUCTION AND ENGINEERING — 2.6% Chicago Bridge & Iron Co. NV New York Shares MasTec, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS — 0.8% Martin Marietta Materials, Inc. Texas Industries, Inc.(1) CONSUMER FINANCE — 1.5% Discover Financial Services DIVERSIFIED CONSUMER SERVICES — 0.2% Sotheby's DIVERSIFIED TELECOMMUNICATION SERVICES — 0.8% tw telecom, inc., Class A(1) ELECTRICAL EQUIPMENT — 0.9% Eaton Corp. plc ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.0% FLIR Systems, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.3% Atwood Oceanics, Inc.(1) Cameron International Corp.(1) McDermott International, Inc.(1) Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 3.8% Costco Wholesale Corp. PriceSmart, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.7% Hain Celestial Group, Inc. (The)(1) McCormick & Co., Inc. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.3% Cooper Cos., Inc. (The) IDEXX Laboratories, Inc.(1) Sirona Dental Systems, Inc.(1) Teleflex, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.8% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 1.0% athenahealth, Inc.(1) Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 2.2% Bally Technologies, Inc.(1) Norwegian Cruise Line Holdings Ltd.(1) Panera Bread Co., Class A(1) Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.8% Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.3% Church & Dwight Co., Inc. INSURANCE — 0.5% Cincinnati Financial Corp. INTERNET AND CATALOG RETAIL — 2.2% Blue Nile, Inc.(1) Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 3.2% Equinix, Inc.(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) Xoom Corp.(1) IT SERVICES — 3.4% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) LIFE SCIENCES TOOLS AND SERVICES — 0.5% Covance, Inc.(1) MACHINERY — 3.4% Chart Industries, Inc.(1) Flowserve Corp. Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 4.5% AMC Networks, Inc.(1) Discovery Communications, Inc. Class A(1) Liberty Global, Inc. Class A(1) Scripps Networks Interactive, Inc. Class A Sirius XM Radio, Inc. METALS AND MINING — 0.4% First Quantum Minerals Ltd. OIL, GAS AND CONSUMABLE FUELS — 3.1% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Linn Energy LLC PAPER AND FOREST PRODUCTS — 0.3% Boise Cascade Co.(1) PHARMACEUTICALS — 2.1% Actavis, Inc.(1) Perrigo Co. Zoetis, Inc.(1) REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.2% CBRE Group, Inc.(1) Realogy Holdings Corp.(1) ROAD AND RAIL — 4.5% Canadian Pacific Railway Ltd. New York Shares Genesee & Wyoming, Inc. Class A(1) Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% ARM Holdings plc Cree, Inc.(1) NXP Semiconductor NV(1) Xilinx, Inc. SOFTWARE — 3.6% CommVault Systems, Inc.(1) NetSuite, Inc.(1) Salesforce.com, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 6.1% DSW, Inc., Class A GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc.(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc.(1) Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 2.7% Michael Kors Holdings Ltd.(1) PVH Corp. Under Armour, Inc. Class A(1) TRADING COMPANIES AND DISTRIBUTORS — 1.2% United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 1.9% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $270,956,440) TEMPORARY CASH INVESTMENTS — 0.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $220,917), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $216,544) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $663,109), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $649,634) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $220,955), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $216,544) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,479,561) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $273,436,001) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 4/30/13 52 EUR for USD UBS AG 4/30/13 ) ) (Value on Settlement Date $194,369) Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 4/30/13 ) EUR for USD UBS AG 4/30/13 GBP for USD Credit Suisse AG 4/30/13 ) GBP for USD Credit Suisse AG 4/30/13 ) (Value on Settlement Date $5,370,991) Notes to Schedule of Investments CAD - Canadian Dollar EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Growth Fund March 31, 2013 VP Growth - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.0% AEROSPACE AND DEFENSE — 5.1% Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.6% United Parcel Service, Inc., Class B AIRLINES — 0.4% Alaska Air Group, Inc.(1) AUTOMOBILES — 0.6% Harley-Davidson, Inc. BEVERAGES — 5.3% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 3.9% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc. Gilead Sciences, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) 82 CAPITAL MARKETS — 0.8% Franklin Resources, Inc. CHEMICALS — 2.8% Agrium, Inc. Huntsman Corp. Monsanto Co. W.R. Grace & Co.(1) COMMERCIAL BANKS — 0.7% SunTrust Banks, Inc. COMMERCIAL SERVICES AND SUPPLIES — 0.5% Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 2.4% Cisco Systems, Inc. Palo Alto Networks, Inc.(1) QUALCOMM, Inc. Research In Motion Ltd.(1) Riverbed Technology, Inc.(1) COMPUTERS AND PERIPHERALS — 7.1% Apple, Inc. EMC Corp.(1) NetApp, Inc.(1) DISTRIBUTORS — 0.3% LKQ Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.8% Verizon Communications, Inc. ELECTRICAL EQUIPMENT — 0.9% Regal-Beloit Corp. 70 Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.8% Avnet, Inc.(1) Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.8% Cameron International Corp.(1) Core Laboratories NV 61 Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.8% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.3% Annie's, Inc.(1) Hershey Co. (The) 85 Mead Johnson Nutrition Co. Pinnacle Foods, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 1.8% CareFusion Corp.(1) Cooper Cos., Inc. (The) 71 Covidien plc DENTSPLY International, Inc. IDEXX Laboratories, Inc.(1) ResMed, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.5% AmerisourceBergen Corp. Express Scripts Holding Co.(1) HOTELS, RESTAURANTS AND LEISURE — 3.4% Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. HOUSEHOLD DURABLES — 0.7% Mohawk Industries, Inc.(1) HOUSEHOLD PRODUCTS — 0.9% Church & Dwight Co., Inc. 93 Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES — 0.8% Danaher Corp. INSURANCE — 1.0% Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 2.2% Amazon.com, Inc.(1) Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 4.3% eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 4.1% International Business Machines Corp. MasterCard, Inc., Class A 98 LIFE SCIENCES TOOLS AND SERVICES — 0.5% Waters Corp.(1) MACHINERY — 2.1% Caterpillar, Inc. Deere & Co. 76 Flowserve Corp. 63 Lincoln Electric Holdings, Inc. Parker-Hannifin Corp. MEDIA — 4.4% CBS Corp., Class B Comcast Corp., Class A Discovery Communications, Inc. Class C(1) Scripps Networks Interactive, Inc. Class A Viacom, Inc., Class B METALS AND MINING — 0.7% Coeur d'Alene Mines Corp.(1) Nucor Corp. MULTI-UTILITIES — 0.3% DTE Energy Co. OIL, GAS AND CONSUMABLE FUELS — 2.1% EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.6% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 5.5% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Zoetis, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.5% American Campus Communities, Inc. Simon Property Group, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% CBRE Group, Inc.(1) ROAD AND RAIL — 1.8% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.2% Freescale Semiconductor Ltd.(1) Linear Technology Corp. Teradyne, Inc.(1) Xilinx, Inc. SOFTWARE — 6.9% Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) 95 Electronic Arts, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. Salesforce.com, Inc.(1) 94 Splunk, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL — 3.6% Chico's FAS, Inc. Foot Locker, Inc. GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe's Cos., Inc. Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.5% PVH Corp. TOBACCO — 2.6% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.6% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $2,531,456) EXCHANGE-TRADED FUNDS — 0.4% iShares Russell 1000 Growth Index Fund (Cost$10,489) TEMPORARY CASH INVESTMENTS — 1.2% SSgA U.S. Government Money Market Fund (Cost$34,933) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $2,576,878) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Income & Growth Fund March 31, 2013 VP Income & Growth - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.2% AEROSPACE AND DEFENSE — 4.6% Boeing Co. (The) General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. BEVERAGES — 0.3% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Amgen, Inc. CAPITAL MARKETS — 1.6% Goldman Sachs Group, Inc. (The) Waddell & Reed Financial, Inc. CHEMICALS — 4.1% CF Industries Holdings, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 1.3% BB&T Corp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 1.0% Pitney Bowes, Inc. COMMUNICATIONS EQUIPMENT — 2.3% Cisco Systems, Inc. Harris Corp. COMPUTERS AND PERIPHERALS — 6.7% Apple, Inc. Dell, Inc. Hewlett-Packard Co. Lexmark International, Inc., Class A Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 0.1% Cash America International, Inc. CONTAINERS AND PACKAGING — 0.8% Packaging Corp. of America DIVERSIFIED FINANCIAL SERVICES — 2.1% JPMorgan Chase & Co. Moody's Corp. DIVERSIFIED TELECOMMUNICATION SERVICES — 5.0% AT&T, Inc. BCE, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.3% NV Energy, Inc. Pinnacle West Capital Corp. Portland General Electric Co. ELECTRICAL EQUIPMENT — 1.0% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Molex, Inc. ENERGY EQUIPMENT AND SERVICES — 0.4% Ensco plc Class A FOOD AND STAPLES RETAILING — 3.1% CVS Caremark Corp. Wal-Mart Stores, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.1% Abbott Laboratories Baxter International, Inc. Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.1% UnitedHealth Group, Inc. WellPoint, Inc. HOUSEHOLD DURABLES — 1.7% Garmin Ltd. Leggett & Platt, Inc. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 0.7% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 0.9% General Electric Co. INSURANCE — 6.5% ACE Ltd. Aflac, Inc. Allstate Corp. (The) Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Marsh & McLennan Cos., Inc. MetLife, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. Sun Life Financial, Inc. Travelers Cos., Inc. (The) INTERNET SOFTWARE AND SERVICES — 0.7% Google, Inc., Class A(1) IT SERVICES — 3.5% Accenture plc, Class A Computer Sciences Corp. International Business Machines Corp. SAIC, Inc. LEISURE EQUIPMENT AND PRODUCTS — 1.7% Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.3% Thermo Fisher Scientific, Inc. MEDIA — 3.9% Comcast Corp., Class A Regal Entertainment Group Class A Thomson Reuters Corp. Time Warner Cable, Inc. MULTI-UTILITIES — 2.4% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. TECO Energy, Inc. MULTILINE RETAIL — 0.2% Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 9.3% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Petroleum Corp. Valero Energy Corp. PHARMACEUTICALS — 8.6% AbbVie, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.3% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Marvell Technology Group Ltd. Texas Instruments, Inc. SOFTWARE — 4.4% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 3.8% American Eagle Outfitters, Inc. Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) Staples, Inc. THRIFTS AND MORTGAGE FINANCE — 0.2% New York Community Bancorp, Inc. TOBACCO — 3.6% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $189,933,139) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $159,052), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $155,905) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $477,416), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $467,714) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $159,080), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $155,904) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,785,198) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $191,718,337) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP International Fund March 31, 2013 VP International - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.8% AUSTRALIA — 4.5% BHP Billiton Ltd. Commonwealth Bank of Australia CSL Ltd. James Hardie Industries SE Treasury Wine Estates Ltd. AUSTRIA — 0.6% Erste Group Bank AG(1) BELGIUM — 1.8% Anheuser-Busch InBev NV Umicore SA BRAZIL — 0.5% BR Malls Participacoes SA Itau Unibanco Holding SA Preference Shares CANADA — 2.2% Bank of Nova Scotia Canadian Pacific Railway Ltd. Encana Corp. DENMARK — 2.6% Christian Hansen Holding A/S Coloplast A/S B Shares Novo Nordisk A/S B Shares FINLAND — 1.2% Kone Oyj Sampo A Shares FRANCE — 11.1% BNP Paribas SA Carrefour SA Cie Generale d'Optique Essilor International SA Dassault Systemes SA European Aeronautic Defence and Space Co. NV Gemalto NV L'Oreal SA Pernod-Ricard SA Publicis Groupe SA Sanofi Schneider Electric SA SES SA Technip SA GERMANY — 7.0% adidas AG BASF SE Continental AG Daimler AG Henkel AG & Co. KGaA Preference Shares Kabel Deutschland Holding AG Muenchener Rueckversicherungs AG SAP AG Sky Deutschland AG(1) HONG KONG — 1.6% AIA Group Ltd. Link Real Estate Investment Trust (The) Sands China Ltd. INDIA — 0.1% Tata Motors Ltd. ADR INDONESIA — 0.9% PT Bank Mandiri (Persero) Tbk IRELAND — 1.6% Bank of Ireland(1) Ryanair Holdings plc ADR ITALY — 2.1% ENI SpA Luxottica Group SpA Prada SpA JAPAN — 16.9% Daikin Industries Ltd. Daito Trust Construction Co. Ltd. FANUC Corp. Fast Retailing Co. Ltd. Fuji Heavy Industries Ltd. Hitachi Ltd. Japan Tobacco, Inc. KDDI Corp. Kubota Corp. Lawson, Inc. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Mitsubishi Heavy Industries Ltd. Murata Manufacturing Co. Ltd. ORIX Corp.(1) Rakuten, Inc. Shin-Etsu Chemical Co. Ltd. Sysmex Corp. Toyota Motor Corp. Unicharm Corp. Yahoo Japan Corp. MEXICO — 0.7% Cemex SAB de CV ADR(1) NETHERLANDS — 2.3% Akzo Nobel NV ASML Holding NV Koninklijke Vopak NV NORWAY — 2.8% DNB ASA Petroleum Geo-Services ASA Statoil ASA Telenor ASA PERU — 0.5% Credicorp Ltd. PORTUGAL — 0.4% Jeronimo Martins SGPS SA RUSSIA — 1.3% Magnit OJSC GDR Sberbank of Russia SINGAPORE — 0.5% DBS Group Holdings Ltd. SOUTH KOREA — 1.4% Samsung Electronics Co. Ltd. SPAIN — 2.3% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA SWEDEN — 3.0% Svenska Cellulosa AB B Shares Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares SWITZERLAND — 10.2% Adecco SA Cie Financiere Richemont SA Holcim Ltd. Nestle SA Novartis AG Roche Holding AG SGS SA Syngenta AG UBS AG TAIWAN — 0.8% Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 0.8% CP ALL PCL Kasikornbank PCL NVDR TURKEY — 0.8% Turkiye Garanti Bankasi AS UNITED KINGDOM — 16.3% ARM Holdings plc Ashtead Group plc Associated British Foods plc BG Group plc British American Tobacco plc Burberry Group plc Capita Group plc (The) Compass Group plc Experian plc HSBC Holdings plc (Hong Kong) InterContinental Hotels Group plc Lloyds Banking Group plc(1) Lonmin plc(1) Rio Tinto plc Rolls-Royce Holdings plc Schroders plc Standard Chartered plc Telecity Group plc Unilever plc Whitbread plc Wolseley plc TOTAL COMMON STOCKS (Cost $192,714,330) EXCHANGE-TRADED FUNDS — 0.6% iShares MSCI Japan Index Fund (Cost$1,369,099) TOTAL INVESTMENT SECURITIES — 99.4% (Cost $194,083,429) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials 19.1% Industrials 14.8% Consumer Staples 14.6% Consumer Discretionary 13.9% Materials 10.9% Health Care 10.7% Information Technology 8.9% Energy 4.1% Telecommunication Services 1.8% Diversified 0.6% Other Assets and Liabilities 0.6% Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Exchange-Traded Funds — — Total Value of Investment Securities — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Large Company Value Fund March 31, 2013 VP Large Company Value - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.7% AEROSPACE AND DEFENSE — 1.6% Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.6% Southwest Airlines Co. AUTO COMPONENTS — 0.2% Autoliv, Inc. AUTOMOBILES — 1.2% Ford Motor Co. BEVERAGES — 0.6% PepsiCo, Inc. BIOTECHNOLOGY — 0.5% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 4.3% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.8% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A COMMERCIAL BANKS — 6.4% KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.8% ADT Corp. (The) Avery Dennison Corp. Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 2.9% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 0.6% NetApp, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 6.4% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.2% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.4% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.8% Eaton Corp. plc ENERGY EQUIPMENT AND SERVICES — 2.6% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.7% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.8% Kraft Foods Group, Inc. Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 2.0% Abbott Laboratories Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.1% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.6% Carnival Corp. HOUSEHOLD PRODUCTS — 2.7% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.8% General Electric Co. INSURANCE — 8.4% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) MACHINERY — 1.4% Dover Corp. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.8% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.4% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.7% PG&E Corp. MULTILINE RETAIL — 2.5% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 14.3% Apache Corp. Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Total SA ADR Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.8% International Paper Co. PHARMACEUTICALS — 8.6% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.6% Applied Materials, Inc. Intel Corp. SOFTWARE — 2.3% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 0.7% Lowe's Cos., Inc. TOBACCO — 0.6% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $8,853,535) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $12,874), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $12,620) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $38,644), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $37,859) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $12,877), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $12,619) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $144,502) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $8,998,037) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 4/30/13 (Value on Settlement Date $185,788) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Mid Cap Value Fund March 31, 2013 VP Mid Cap Value - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 95.0% AEROSPACE AND DEFENSE — 3.5% General Dynamics Corp. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. AIRLINES — 0.6% Southwest Airlines Co. AUTO COMPONENTS — 0.4% Autoliv, Inc. AUTOMOBILES — 0.3% Thor Industries, Inc. BEVERAGES — 1.0% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.6% Charles Schwab Corp. (The) Franklin Resources, Inc. Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 6.0% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 5.9% ADT Corp. (The) Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMPUTERS AND PERIPHERALS — 1.1% SanDisk Corp.(1) Western Digital Corp. CONTAINERS AND PACKAGING — 1.4% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.8% CenturyLink, Inc. tw telecom, inc., Class A(1) ELECTRIC UTILITIES — 7.1% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.9% ABB Ltd. ADR Brady Corp., Class A ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% Molex, Inc., Class A TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.3% Helmerich & Payne, Inc. FOOD AND STAPLES RETAILING — 1.2% SYSCO Corp. FOOD PRODUCTS — 2.8% ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Kraft Foods Group, Inc. Pinnacle Foods, Inc.(1) GAS UTILITIES — 1.6% AGL Resources, Inc. WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 7.7% Becton Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. STERIS Corp. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.8% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Quest Diagnostics, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.2% Carnival Corp. CEC Entertainment, Inc. International Game Technology International Speedway Corp., Class A HOUSEHOLD PRODUCTS — 1.1% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 0.7% Koninklijke Philips Electronics NV INSURANCE — 8.5% ACE Ltd. Allstate Corp. (The) Aon plc Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. Reinsurance Group of America, Inc. Symetra Financial Corp. Travelers Cos., Inc. (The) Unum Group LEISURE EQUIPMENT AND PRODUCTS — 0.4% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.1% Agilent Technologies, Inc. Life Technologies Corp.(1) MACHINERY — 2.1% ITT Corp. Kaydon Corp. Woodward, Inc. MEDIA — 0.8% Time Warner Cable, Inc. METALS AND MINING — 1.4% Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 1.8% PG&E Corp. Wisconsin Energy Corp. MULTILINE RETAIL — 1.0% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 6.9% Apache Corp. Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Spectra Energy Partners LP PHARMACEUTICALS — 1.0% Hospira, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.8% American Tower Corp. Annaly Capital Management, Inc. Corrections Corp. of America HCP, Inc. Piedmont Office Realty Trust, Inc., Class A ROAD AND RAIL — 0.9% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.6% Analog Devices, Inc. Applied Materials, Inc. KLA-Tencor Corp. Microchip Technology, Inc. Teradyne, Inc.(1) SPECIALTY RETAIL — 2.0% Bed Bath & Beyond, Inc.(1) Lowe's Cos., Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.4% Coach, Inc. THRIFTS AND MORTGAGE FINANCE — 1.7% Capitol Federal Financial, Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.5% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $249,583,219) EXCHANGE-TRADED FUNDS — 3.5% iShares Russell Midcap Value Index Fund (Cost$9,416,404) TEMPORARY CASH INVESTMENTS — 1.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $553,489), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $542,535) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $1,661,366), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $1,627,606) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $553,585), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $542,533) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,212,339) TOTAL INVESTMENT SECURITIES — 100.4% (Cost $265,211,962) OTHER ASSETS AND LIABILITIES — (0.4)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 4/30/13 ) CHF for USD Credit Suisse AG 4/30/13 CHF for USD Credit Suisse AG 4/30/13 ) EUR for USD UBS AG 4/30/13 ) (Value on Settlement Date $11,452,757) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Ultra®Fund March 31, 2013 VP Ultra - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.0% AUTO COMPONENTS — 0.5% BorgWarner, Inc.(1) AUTOMOBILES — 0.5% Tesla Motors, Inc.(1) BEVERAGES — 1.5% Coca-Cola Co. (The) BIOTECHNOLOGY — 6.2% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS — 1.8% Franklin Resources, Inc. T. Rowe Price Group, Inc. CHEMICALS — 4.4% Ecolab, Inc. Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT — 2.6% Palo Alto Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 8.7% Apple, Inc. EMC Corp.(1) CONSUMER FINANCE — 0.9% American Express Co. DIVERSIFIED FINANCIAL SERVICES — 0.9% JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 3.0% Eaton Corp. plc Emerson Electric Co. ENERGY EQUIPMENT AND SERVICES — 2.1% Core Laboratories NV Schlumberger Ltd. FOOD AND STAPLES RETAILING — 4.7% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.9% Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT AND SUPPLIES — 2.8% HeartWare International, Inc.(1) Intuitive Surgical, Inc.(1) St. Jude Medical, Inc. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.9% Express Scripts Holding Co.(1) UnitedHealth Group, Inc. HEALTH CARE TECHNOLOGY — 0.7% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 3.7% McDonald's Corp. Starbucks Corp. HOUSEHOLD PRODUCTS — 1.3% Colgate-Palmolive Co. INSURANCE — 1.2% MetLife, Inc. INTERNET AND CATALOG RETAIL — 2.7% Amazon.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 8.5% Baidu, Inc. ADR(1) Facebook, Inc. Class A(1) Google, Inc., Class A(1) LinkedIn Corp., Class A(1) Tencent Holdings Ltd. IT SERVICES — 2.7% MasterCard, Inc., Class A Teradata Corp.(1) MACHINERY — 6.4% Cummins, Inc. Donaldson Co., Inc. Joy Global, Inc. Parker-Hannifin Corp. WABCO Holdings, Inc.(1) Wabtec Corp. MEDIA — 2.0% Time Warner, Inc. Walt Disney Co. (The) OIL, GAS AND CONSUMABLE FUELS — 2.8% EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. PERSONAL PRODUCTS — 1.7% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 1.5% Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.0% Altera Corp. Linear Technology Corp. SOFTWARE — 4.7% Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. Salesforce.com, Inc.(1) VMware, Inc., Class A(1) Workday, Inc.(1) SPECIALTY RETAIL — 3.6% O'Reilly Automotive, Inc.(1) Tiffany & Co. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 3.5% Burberry Group plc Lululemon Athletica, Inc.(1) NIKE, Inc., Class B Under Armour, Inc. Class A(1) TOBACCO — 2.6% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $123,087,897) EXCHANGE-TRADED FUNDS — 0.3% iShares Russell 1000 Growth Index Fund (Cost$606,349) TEMPORARY CASH INVESTMENTS — 1.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $401,811), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $393,859) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $1,206,086), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $1,181,578) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $401,881), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $393,857) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,509,914) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $128,204,160) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CHF for USD Credit Suisse AG 4/30/13 GBP for USD Credit Suisse AG 4/30/13 ) ) (Value on Settlement Date $3,190,577) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Value Fund March 31, 2013 VP Value - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.1% AEROSPACE AND DEFENSE — 2.3% Boeing Co. (The) General Dynamics Corp. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT AND LOGISTICS — 0.2% United Parcel Service, Inc., Class B AIRLINES — 1.0% Japan Airlines Co. Ltd. Southwest Airlines Co. AUTOMOBILES — 1.4% General Motors Co.(1) Honda Motor Co., Ltd. Toyota Motor Corp. BEVERAGES — 1.0% Dr Pepper Snapple Group, Inc. PepsiCo, Inc. CAPITAL MARKETS — 4.8% Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 7.2% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 4.9% ADT Corp. (The) Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.6% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 2.0% Apple, Inc. Diebold, Inc. EMC Corp.(1) Hewlett-Packard Co. QLogic Corp.(1) SanDisk Corp.(1) Western Digital Corp. CONTAINERS AND PACKAGING — 1.0% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED FINANCIAL SERVICES — 2.2% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.6% AT&T, Inc. CenturyLink, Inc. ELECTRIC UTILITIES — 3.7% Great Plains Energy, Inc. NV Energy, Inc. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.2% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% Molex, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.4% Halliburton Co. FOOD AND STAPLES RETAILING — 1.3% CVS Caremark Corp. SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.9% ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Kraft Foods Group, Inc. Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 6.4% Becton Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.0% Aetna, Inc. Humana, Inc. LifePoint Hospitals, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.8% Carnival Corp. International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD PRODUCTS — 2.9% Clorox Co. Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.6% General Electric Co. Koninklijke Philips Electronics NV INSURANCE — 6.4% ACE Ltd. Allstate Corp. (The) Berkshire Hathaway, Inc., Class A(1) 65 Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. Travelers Cos., Inc. (The) Unum Group INTERNET SOFTWARE AND SERVICES — 0.1% Google, Inc., Class A(1) LIFE SCIENCES TOOLS AND SERVICES — 0.2% Agilent Technologies, Inc. METALS AND MINING — 0.7% Barrick Gold Corp. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 1.2% PG&E Corp. MULTILINE RETAIL — 0.8% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 16.4% Apache Corp. Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Imperial Oil Ltd. Occidental Petroleum Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Total S.A. Ultra Petroleum Corp.(1) Williams Partners LP PHARMACEUTICALS — 8.4% Eli Lilly & Co. Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.3% Annaly Capital Management, Inc. Corrections Corp. of America Piedmont Office Realty Trust, Inc., Class A ROAD AND RAIL — 0.3% CSX Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd. Microchip Technology, Inc. Teradyne, Inc.(1) SOFTWARE — 0.4% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.8% Bed Bath & Beyond, Inc.(1) Lowe's Cos., Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.3% Coach, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.3% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $651,634,854) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $1,089,188), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $1,067,630) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $3,269,331), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $3,202,897) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,089,376), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $1,067,629) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $12,225,000) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $663,859,854) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 4/30/13 ) EUR for USD UBS AG 4/30/13 JPY for USD Credit Suisse AG 4/30/13 (Value on Settlement Date $41,093,905) Notes to Schedule of Investments CAD - Canadian Dollar EUR - Euro JPY - Japanese Yen USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP VistaSMFund March 31, 2013 VP Vista - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.0% AEROSPACE AND DEFENSE — 2.0% B/E Aerospace, Inc.(1) TransDigm Group, Inc. AUTO COMPONENTS — 1.9% BorgWarner, Inc.(1) Delphi Automotive plc AUTOMOBILES — 0.9% Harley-Davidson, Inc. BEVERAGES — 0.5% Beam, Inc. BIOTECHNOLOGY — 3.2% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) Onyx Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 1.5% Fortune Brands Home & Security, Inc.(1) Lennox International, Inc. CAPITAL MARKETS — 2.9% Affiliated Managers Group, Inc.(1) KKR & Co. LP Raymond James Financial, Inc. CHEMICALS — 5.8% Airgas, Inc. Celanese Corp. Cytec Industries, Inc. Eastman Chemical Co. FMC Corp. Sherwin-Williams Co. (The) Westlake Chemical Corp. COMMERCIAL BANKS — 0.3% CIT Group, Inc.(1) COMMERCIAL SERVICES AND SUPPLIES — 1.2% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.5% Palo Alto Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 0.9% NetApp, Inc.(1) CONSTRUCTION AND ENGINEERING — 2.7% Chicago Bridge & Iron Co. NV New York Shares MasTec, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS — 1.8% Eagle Materials, Inc. Martin Marietta Materials, Inc. Texas Industries, Inc.(1) CONSUMER FINANCE — 1.0% Discover Financial Services DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% tw telecom, inc., Class A(1) ELECTRICAL EQUIPMENT — 1.3% AMETEK, Inc. Eaton Corp. plc ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.4% Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.5% Atwood Oceanics, Inc.(1) Cameron International Corp.(1) Oceaneering International, Inc. Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 2.0% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 1.6% Hain Celestial Group, Inc. (The)(1) Mead Johnson Nutrition Co. GAS UTILITIES — 0.4% ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.3% Cooper Cos., Inc. (The) Edwards Lifesciences Corp.(1) IDEXX Laboratories, Inc.(1) Mettler-Toledo International, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.5% AmerisourceBergen Corp. Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 1.2% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.7% Dunkin' Brands Group, Inc. Norwegian Cruise Line Holdings Ltd.(1) Panera Bread Co., Class A(1) Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 2.2% Lennar Corp., Class A Mohawk Industries, Inc.(1) Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.2% Church & Dwight Co., Inc. INSURANCE — 0.5% Cincinnati Financial Corp. INTERNET AND CATALOG RETAIL — 1.5% Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.7% Equinix, Inc.(1) LinkedIn Corp., Class A(1) IT SERVICES — 3.8% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) LIFE SCIENCES TOOLS AND SERVICES — 0.5% Covance, Inc.(1) MACHINERY — 2.2% Chart Industries, Inc.(1) Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 4.0% CBS Corp., Class B Discovery Communications, Inc. Class A(1) Liberty Global, Inc. Class A(1) Scripps Networks Interactive, Inc. Class A Sirius XM Radio, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.4% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Kodiak Oil & Gas Corp.(1) Oasis Petroleum, Inc.(1) PHARMACEUTICALS — 2.5% Actavis, Inc.(1) Perrigo Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.2% Digital Realty Trust, Inc. Ventas, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.4% CBRE Group, Inc.(1) Realogy Holdings Corp.(1) ROAD AND RAIL — 5.0% Canadian Pacific Railway Ltd. New York Shares Genesee & Wyoming, Inc. Class A(1) Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% ARM Holdings plc Avago Technologies Ltd. NXP Semiconductor NV(1) Xilinx, Inc. SOFTWARE — 4.0% Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) NetSuite, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 7.1% DSW, Inc., Class A GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc.(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc.(1) Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 2.7% Michael Kors Holdings Ltd.(1) PVH Corp. Under Armour, Inc. Class A(1) VF Corp. TOBACCO — 0.7% Lorillard, Inc. TRADING COMPANIES AND DISTRIBUTORS — 2.3% Fastenal Co. United Rentals, Inc.(1) W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.8% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $23,018,401) TEMPORARY CASH INVESTMENTS — 1.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $56,210), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $55,098) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $168,720), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $165,291) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $56,219), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $55,097) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $630,894) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $23,649,295) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 4/30/13 GBP for USD Credit Suisse AG 4/30/13 ) GBP for USD Credit Suisse AG 4/30/13 ) (Value on Settlement Date $419,020) Notes to Schedule of Investments EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Variable Portfolios, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: May 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: May 29, 2013 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: May 29, 2013
